DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with James M. Howard on July 21, 2021.

The application has been amended as follows:

In the Claims:

Claim 1 (Currently Amended).
A semiconductor device structure, comprising:
a mesa over a substrate comprising a first crystal, the first crystal comprising silicon, the mesa having a top surface at a first z-height from a bottom of the mesa;

a second III-N material over the first III-N material, the second III-N material having a composition different from a composition of the first III-N material; and
a monocrystalline material comprising silicon on the substrate and adjacent to the mesa, wherein the monocrystalline material has a second z-height, relative to the bottom of the mesa, that is greater than the first z-height.

Claim 2 (Currently Amended).
The semiconductor device structure of claim 1, wherein the second III-N material is over at least one of a (0001) or a (000-1) surface of the first III-N material.

Claim 3 (Currently Amended).
The semiconductor device structure of claim 2, wherein the second crystal has a sidewall surface with an m-plane and the 

Claim 11 (Currently Amended).
The semiconductor device structure of claim 1, wherein:
the first III-N material comprises predominantly Ga and N witha c-plane no more than 10º from parallel to a (100) plane of the substrate; and


Claim 15 (Currently Amended).
The semiconductor device structure of claim 1, wherein:
the second III-N material is a layer of a light emitting diode (LED) stack, the LED stack covering at leastone of a (0001) or a (000-1) surface of the peripheral region.

Terminal Disclaimer
The terminal disclaimer filed on July 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,229,991 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
Examiner acknowledges the Terminal Disclaimer filed on July 20, 2021. The double patenting rejections in the previous Office Action filed on February 04, 2021 are hereby withdrawn.

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendment to claim 8 and cancellation of claims 9-10 filed on May 04, 2021. The 35 U.S.C. § 112 rejections in the previous Office Action filed on February 04, 2021 are hereby withdrawn.
Allowable Subject Matter
Claims 1-8 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 1, in particular, a monocrystalline material comprising silicon over the substrate adjacent to the mesa, wherein the monocrystalline material has a second z-height, relative to the bottom of the mesa, that is greater than the first z-height. Therefore, claim 1 is allowable. Accordingly, claims 2-8 and 11 are allowable as they depend upon claim 1.
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 12, in particular, the one or more device terminals further comprise a gate terminal disposed between a source terminal and a drain terminal, at least the gate terminal located within the peripheral region. Therefore, claim 12 is allowable. Accordingly, claims 13-15 are allowable as they depend upon claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/XIA L CROSS/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892